DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Interpretation
2. 	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
 	
 	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an operation executing unit that operates the operation target instead of the user” in claims 1, 16 and 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The corresponding structure of the “operation executing unit” appears to be described in the specification as an engine control unit (ECU). See ¶0013 of the specification as filed. 
Claim Rejections - 35 USC § 102
3. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

4. 	Claim 1, 10-12, 16 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Emura et al. (US 2018/0113454 A1, hereinafter referred as “Emura”).
 	Regarding claim 1, Emura discloses a control device comprising: 
a control unit (10) that controls such that visual information (31t) is continuously presented from a first position (left end) to a second position (right end) which is different from the first position (Fig. 14a, 14b and ¶0106 discloses target 31t moves from a left end to a right end of the headup display. Further, target 31t may return from the right end to the left end) when a first state (self-driving mode) in which an operation target (vehicle 1) which is a target to be operated by a user is operated by an operation executing unit (¶0046 discloses the engine ECU connected with the self-driving control device 20) that operates the operation target (vehicle 1) instead of the user is switched to a second state (manual driving mode) in which the operation target (vehicle 1) is operated by the user (Figs. 14a, 14b and ¶0103 discloses process for switching from the self-driving mode to the manual driving mode through HMI controller 10).
	Regarding claim 10, Emura discloses the control device according to claim 1, wherein the control unit controls such that light emitted from a lighting device is presented as the visual information (¶0038 and ¶0106 discloses in FIGS. 14A and 14B, a headup display is used as display 31, and target 31t is displayed on the headup display).
	Regarding claim 11, Emura discloses the control device according to claim 1, wherein the operation target is a moving body that moves in a real space (abstract discloses a vehicle that is driven by a plurality of driving modes).
	Regarding claim 12, Emura discloses the control device according to claim 11, wherein the operation target is a vehicle (abstract discloses a vehicle that is driven by a plurality of driving modes), and wherein the user is a driver who drives the vehicle (abstract discloses a manual driving mode in which a driver performs a part of or all of a driving operation).
Regarding claim 16, Emura discloses a presentation system comprising: a lighting device that emits light (¶0038 and ¶0106 discloses in FIGS. 14A and 14B, a headup display is used as display 31, and target 31t is displayed on the headup display); and a control device that controls the lighting device (Fig. 1 and ¶0039 discloses vehicle control device 10 and user interface unit 30 may be interconnected to each other by wire communication such as an exclusive line or a controller area network (CAN)) such that visual information (31t) is continuously presented from a first position (left end) to a second position (right end) which is different from the first position (Fig. 14a, 14b and ¶0106 discloses target 31t moves from a left end to a right end of the headup display. Further, target 31t may return from the right end to the left end) when a first state (self-driving mode) in which an operation target (vehicle 1) which is a target to be operated by a user is operated by an operation executing unit (¶0046 discloses the engine ECU connected with the self-driving control device 20) that operates the operation target (vehicle 1) instead of the user is switched to a second state (manual driving mode) in which the operation target (vehicle 1) is operated by the user (Figs. 14a, 14b and ¶0103 discloses process for switching from the self-driving mode to the manual driving mode through HMI controller 10).
	Regarding claim 17, Emura discloses a computer readable non-transitory storage medium in which a program is stored (claim 11 and ¶0153 discloses non-transitory recording medium storing a vehicle control program in a vehicle that is driven in a plurality of driving modes), the program causing a computer to execute controlling such that visual information (31t) is continuously presented from a first position (left end) to a second position (right end) which is different from the first position (Fig. 14a, 14b and ¶0106 discloses target 31t moves from a left end to a right end of the headup display. Further, target 31t may return from the right end to the left end) when a first state (self-driving mode) in which an operation target (vehicle 1) which is a target to be operated by a user is operated by an operation executing unit (¶0046 discloses the engine ECU connected with the self-driving control device 20) that operates the operation target (vehicle 1) instead of the user is switched to a second state (manual driving mode) in which the operation target (vehicle 1) is operated by the user (Figs. 14a, 14b and ¶0103 discloses process for switching from the self-driving mode to the manual driving mode through HMI controller 10).

Claim Rejections - 35 USC § 103
5. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

6. 	Claims 2 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Emura in view of Oba et al. (US 2022/0081009 A1, hereinafter referred as “Oba”).
	Regarding claim 2, Emura doesn’t explicitly disclose the control device according to claim 1, wherein the control unit sets a position included in a stable field of fixation which is a range within 45 degrees in left and right directions from a center of vision which is a center of a visual field of the user as the first position.
 	However, in a similar field of endeavor, Oba discloses wherein the control unit sets a position included in a stable field of fixation which is a range within 45 degrees in left and right directions from a center of vision which is a center of a visual field of the user as the first position (¶0185 and ¶0347 discloses execute a microsaccade (eye microrotation) for checking the head as a feature of a local portion that is looked at within the central visual field, in order to determine whether or not the animal silhouette (a) is a silhouette of a dog).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Emura so that the visual system sets the central visual field to a subject which is the determination target for identifying, at high resolution, a portion that is important for final action determination (¶0160).
	Regarding claim 6, Emura doesn’t explicitly disclose the control device according to claim 1, wherein the control unit controls such that the visual information is presented before information indicating that the first state is switched to the second state is notified to the user.
	However, in a similar field of endeavor, Oba discloses wherein the control unit controls such that the visual information is presented before information indicating that the first state is switched to the second state is notified to the user (¶0091 discloses in a case where the alertness of the driver is low, notification for a switch to manual driving needs to be given earlier. Figs. 7-24 and abstract discloses the alertness deciding section analyzes whether or not the driver executes an eye behavior such as a fixation or a microsaccade for solving the problem, and decides whether or not the driver has alertness sufficient to return to manual driving).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Emura for the purpose of avoiding an accident when alertness is low (¶0090).
	Regarding claim 7, Emura doesn’t explicitly disclose the control device according to claim 1, wherein the control unit controls such that the visual information is presented after information indicating that the first state is switched to the second state is notified to the user.
	However, in a similar field of endeavor, Oba discloses wherein the control unit controls such that the visual information is presented after information indicating that the first state is switched to the second state is notified to the user (¶0091 discloses in a case where the alertness of the driver is low, notification for a switch to manual driving needs to be given earlier, and further even after the notification, a process of checking the transition of the alertness of the driver needs to be performed. Figs. 7-24 and abstract discloses The alertness deciding section analyzes whether or not the driver executes an eye behavior such as a fixation or a microsaccade for solving the problem, and decides whether or not the driver has alertness sufficient to return to manual driving).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Emura for the purpose of avoiding an accident when alertness is low (¶0090).
	Regarding claim 8, Emura doesn’t explicitly disclose the control device according to claim 1, wherein the control unit controls such that the visual information is presented before the first state is switched to the second state.
 	However, in a similar field of endeavor, Oba discloses wherein the control unit controls such that the visual information is presented before the first state is switched to the second state (¶0091 discloses in a case where the alertness of the driver is low, notification for a switch to manual driving needs to be given earlier. ¶0093 discloses the timing at which it is necessary to check whether or not the alertness state of a driver is sufficient for a return to manual driving occurs at a step after the notification but before the steering of the vehicle is actually handed over to the driver).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Emura for the purpose of avoiding an accident when alertness is low (¶0090).

7. 	Claims 3, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Emura in view of Lancelle (US 2019/0122525 A1, hereinafter referred as “Lancelle”).
	Regarding claim 3, Emura doesn’t explicitly disclose the control device according to claim 1, wherein the control unit blinks the visual information at the second position.
 	However, in a similar field of endeavor, Lancelle discloses wherein the control unit blinks the visual information at the second position (¶0107 discloses the visual signal can involve turning on an indicator, blinking or a luminous flash emitted on the dashboard, the central rear-view mirror and/or the front side pillars of the vehicle).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Emura for the purpose of representing the urgency of the driving situation depending on the likelihood of an accident.
	Regarding claim 13, Emura doesn’t explicitly disclose the control device according to claim 12, wherein the control unit controls such that the visual information is presented with a position included in a front pillar on a driver seat side of the vehicle as the first position and a position included in a side mirror on a driver seat side as the second position.
  	However, in a similar field of endeavor, Lancelle discloses wherein the control unit controls such that the visual information is presented with a position included in a front pillar on a driver seat side of the vehicle as the first position and a position included in a side mirror on a driver seat side as the second position (¶0107 discloses the visual signal can involve turning on an indicator, blinking or a luminous flash emitted on the dashboard, the central rear-view mirror and/or the front side pillars of the vehicle).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Emura for the purpose of representing the urgency of the driving situation depending on the likelihood of an accident.
	Regarding claim 14, Emura doesn’t explicitly disclose the control device according to claim 12, wherein the control unit controls such that the visual information is presented with a position included in an instrument panel of the vehicle as the first position and a position included in a side mirror on a passenger seat side as the second position.
  	However, in a similar field of endeavor, Lancelle discloses wherein the control unit controls such that the visual information is presented with a position included in an instrument panel of the vehicle as the first position and a position included in a side mirror on a passenger seat side as the second position (¶0107 discloses the visual signal can involve turning on an indicator, blinking or a luminous flash emitted on the dashboard, the central rear-view mirror and/or the front side pillars of the vehicle).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Emura for the purpose of representing the urgency of the driving situation depending on the likelihood of an accident.

Allowable Subject Matter
8. 	Claims 4, 5, 9 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRIYANK J SHAH whose telephone number is (571)270-3732.  The examiner can normally be reached on 10:00 - 6:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 5712727671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PRIYANK J SHAH/Primary Examiner, Art Unit 2692